Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Allowance is responsive to the communication received 8/22/2022.

Claim Status
Claim(s) 38, 40-49, 51, 53, 55-61 and 63 are currently pending.
Claim(s) 61 and 63 have been canceled herein by examiner's amendment.
Claim(s) 38, 40-49, 51, 53 and 55-60 are allowed, now renumbered as 1-19.

Election/Restrictions
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 09/30/2021 has been withdrawn because all the species depend from or otherwise require all the limitations of allowable generic claim 38.  All of the Species Election Requirements have been withdrawn therefore examination has been extended to include all species within the allowed claims.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin Berkowitz, applicant's representative, on 8/22/2022.
The application has been amended as follows:
In the claims:

Claim 47. Replace "SEQ ID Nos., 34, 35-37 and 55," with "SEQ ID Nos. 34, 35-37 and 55,"


Claim 48. Replace "SEQ ID Nos., 34, 35-37 and 55," with "SEQ ID Nos. 34, 35-37 and 55,"


Claim 55. Rewrite as "55. The process of claim 49, wherein transformation is carried out at a DNA to cell volume ratio of 25 ng to 400 ng or 10 ng to 350 ng or 200 ng to 300 ng per 50 µl of ultracompetent cells at a voltage in the range of 1500V to 3500V or 2500V to 3200V, capacitance in the range of 10 µF to 30 µF or 20 µF to 28 µF and resistance of 100Ω to 400Ω or 250Ω to 350Ω in a cuvette of 0.1 cm or 0.2 cm or 0.4 cm inter-electrode distance."


Claim 57.  Rewrite as "The process of claim 38, wherein the APDL is obtained from 15 µg to 160 µg of ligated DNA or 20 µg to 100 µg of ligated DNA or 40 µg to 50 µg of ligated DNA according to claim 51, wherein the kappa subtype is obtained from 10 µg to 70 µg of ligated DNA or 20 µg to 50 µg of ligated DNA or 25 µg to 30 µg of ligated DNA in a single step of transformation with an efficiency of 1.92 x 109 to 1.98 x 1010 cfu/µg, wherein the lambda subtype is obtained from 5 µg to 60 µg of ligated DNA or 8 µg to 50 µg of ligated DNA or 10 µg to 20 µg of ligated DNA in a single step of transformation with an efficiency of 1.92 x 109 to 9.1 x 109 cfu/µg.".



Claim 59. Replace "ii) coating the surface of 96-well charged polystyrene plates with a capture antibody against heavy chain; or coating the surface with avidin or streptavidin or neutravidin, preferably the surface is coated with streptavidin at a concentration ranging between 20 µg/ml and 100 µg/ml;" with "ii) coating the surface of 96-well charged polystyrene plates with a capture antibody against heavy chain; or coating the surface with avidin or streptavidin or neutravidin, the surface is coated with streptavidin at a concentration ranging between 20 µg/ml and 100 µg/ml;".


Claim 59. Replace "iii) capturing the soluble Fab from step (i) on the coated surface of step (ii), wherein the capture antibody is selected from the group comprising goat anti-human IgG (goat anti-Human IgG(H+L); F(ab')2 fragment) or Capture Select Biotin Anti-IgG-CH1 Conjugate, preferably the biotinylated anti-CH1 antibody at a concentration of 1000 ng/ml to 100 ng/ml;" with iii) capturing the soluble Fab from step (i) on the coated surface of step (ii), wherein the capture antibody is selected from the group comprising goat anti-Human IgG(H+L) F(ab')2 fragment or Biotin Anti-IgG-CH1 Conjugate, the biotinylated anti-CH1 antibody at a concentration of 1000 ng/ml to 100 ng/ml;".


Claim 59. Replace " iv) detecting light chains by utilization of light chain specific antibody to identify full length, tandem in-frame, heterodimeric, soluble Fabs, wherein the light chain specific antibody is selected from the group comprising goat anti-human lambda LC specific peroxidase conjugate, goat anti-human kappa LC specific peroxidase conjugate, goat anti-human F(ab')2-HRP, mouse anti-human kappa light chain peroxidase conjugate, mouse anti-human kappa light chain monoclonal and rabbit anti-human kappa chain monoclonal, preferably at a dilution ranging between 1 to 20000, most preferably 1 to 10000 for anti-lambda and 1 to 2000 for anti-kappa." with " iv) detecting light chains by utilization of light chain specific antibody to identify full length, tandem in-frame, heterodimeric, soluble Fabs, wherein the light chain specific antibody is selected from the group comprising goat anti-human lambda LC specific peroxidase conjugate, goat anti-human kappa LC specific peroxidase conjugate, goat anti-human F(ab')2-HRP, mouse anti-human kappa light chain peroxidase conjugate, mouse anti-human kappa light chain monoclonal and rabbit anti-human kappa chain monoclonal at a dilution ranging between 1 to 10000 for anti-lambda and 1 to 2000 for anti-kappa.".


Claim 60. Replace "The method of claim 58, wherein the kinetic ranking comprises the steps of: i) obtaining soluble Fabs from quantitative ELISA positive clones as claimed in claim 60 in 50ml individual cultures;" with "The method of claim 58, wherein the kinetic ranking comprises the steps of: i) obtaining soluble Fabs from quantitative ELISA positive clones identified according to the method of claim 38 in 50ml individual cultures;".

Claim 60. Replace "Tween-20" with "Polyoxyethylene (20) sorbitan monolaureate".


Claim 61: (cancel)
Claim 63: (cancel)

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639